MADDOX, Justice (dissenting).
Like the Court of Civil Appeals, I am unable to see the distinction between requiring the State to give a Bill of Particulars (Ex parte State ex rel. Garrett, 260 Ala. 18, 68 So. 2d 541) .and yet refusing to allow the State to be interrogated on interrogatories, (State ex rel. Smith v. McCord, 203 Ala. 347, 83 So. 71) or to interrogate (Ex parte Loveman, Joseph & Loeb, 241 Ala. 379, 2 So.2d 446).
Both McCord and Garrett were cases of statutory construction to determine legislative intent. McCord said the word “party” in § 4049 of the Code of 1907, (now Title 7, § 477, Code, 1940) did not include the State. Garrett said the word “plaintiff” in Title /, § 216, Code, 1940 did include the State, even though McCord specifically held that “as a general rule of statutory construction, without any express legislative declaration, general words in a statute do not apply to the state, nor affect its rights, unless an intention to the contrary appears.” This Court found the Legislature intended to include the State in one statute and that the Legislature did not intend to include the State in the other. In Garrett, this Court said there is a distinction. I personally fail to see it. But, assuming there is a distinction, I would nevertheless affirm the Court of Civil Appeals, because I can distinguish this case from McCord, Garrett and L & N R. R. v. State, 276 Ala. 99, 159 So.2d 458.
Here, Colonial took an appeal from an escape assessment under the provisions of Act No. 236, Acts of Alabama, 1953, Regular Session, p. 301, carried in Title 51, Section 53, Code of Alabama, 1940, Recompiled, 1958, which provides, in part, as follows :
“. . . The property owner if he has filed objection to such assessment, may appeal from the assessment to the circuit court of the county in which the property is located within thirty days after such assessment becomes final, by giving notice in writing to the tax assessor and by filing a copy of such notice with the clerk of the circuit court and giving bond to be approved by and filed with the clerk of the circuit court to cover costs and thereafter such case shall be tried as other tax cases appealed to the circuit court from the board of equalization. The tax payer or the state shall have the right to demand a trial by jury by filing a written demand therefor, within ten days after the appeal is taken.” [Emphasis added.]
Under Title 51, Section 110, Code of Alabama, 1940, Recompiled, 1958, (the section which governs appeals from boards of equalization) it is provided:
*438“. . . The circuit court shall so far as practicable hear such appeals according to the general rules and procedure of courts . . . .” [Emphasis added.]
In such appeals as are taken under the above procedure, the State is a party. The Legislature obviously knew that the State would be a party. When the Legislature provided that appeals in escape assessment cases should be tried according to the "rules and procedure of courts,” it did not intend, in my judgment, that a taxpayer should be allowed to prevent discovery. Discovery is one of the recognized procedures of courts, and I think the Legislature intended that it should be available to both the State and the taxpayer. I realize I rest my dissent upon a slender reed, but I believe my reasoning is correct.
I feel that procedure, which has been called the handmaid of justice, has been dealt a slight misfortune today, but that it is not catastrophic. As this Court said in Ex parte Loveman, Joseph & Loeb, “the State has all the remedies for the production of evidence on the trial of the civil suit open to the defendant.” To prevent discovery and to force the State to call witnesses and to subpoena documents at the trial, the taxpayer will prevent, in my opinion, the speedy and inexpensive determination of the issues which are disputed between the State and the taxpayer. But that is just my opinion.
When this Court adopts Rules of Procedure as authorized by Act No. 1311, Acts of Alabama, Regular Session, 1971, we can take action to correct what I feel, and I think probably a majority of the Court feels, is a bad rule. Maybe I should have been content to await the day, when the rules are adopted, but the escape assessment statutes seem so clearly to indicate that both the State and the taxpayer are bound to try the case on appeal as everybody else, I must dissent now.